                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO


EDWARDO BALDERRAMA,

              Plaintiff,
                                                                 No. 2:18-cv-00134-KRS-GBW
v.

THE CITY OF ALAMOGORDO,
a Municipal Corporation, and MARGARET
PALUCH, individually and in her official
capacity as acting City Manager,

              Defendants.


                                     FINAL JUDGMENT

       Having dismissed Plaintiff’s federal claim with prejudice and denied without prejudice

any pendant state law causes of action in an Order entered concurrently herewith,

       IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that final judgment is

entered and this matter is DISMISSED with prejudice as to Plaintiff’s federal claim (Count II)

and DISMISSED without prejudice as to Plaintiff’s state law causes (Counts I and III).



                                            _____________________________________
                                            KEVIN R. SWEAZEA
                                            UNITED STATES MAGISTRATE JUDGE
                                            Presiding by consent
